DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9, 10, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 2013/0164943), and further in view of Hill et al. (US 2017/0200591) and Fong et al. (US 5,812,403).
Regarding Claim 1:  Koshi teaches a method for cleaning a processing system comprising a wafer processing chamber (Fig. 2, element 201) and a pumping line (element 231) in fluid connection with the wafer processing chamber and located downstream from the wafer processing chamber, the method comprising:
initiating cleaning of the wafer processing chamber by activating a chamber cleaning source ([0057]; element 300d); 
initiating cleaning of at least a portion of the pumping line by via the cleaning source, wherein at least a portion of a duration of the cleaning of the pumping line overlaps in time with at least a portion of a duration of the cleaning of the wafer processing chamber [0059, 0090];
monitoring, at a downstream endpoint detector (element 265) coupled to the pumping line, a level of a signature substance, wherein a location of the downstream endpoint detector is downstream from both the wafer processing chamber and the foreline cleaning source [0077].
Koshi does not expressly disclose activating a foreline cleaning source located downstream from the wafer processing chamber.  However, in a similar method of cleaning a vacuum pumping line, Hill teaches that a foreline cleaning source coupled to the pumping line and located downstream of the wafer processing chamber is activated to facilitate localized plasma cleaning of the pumping line [0114-0115].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koshi by providing a foreline cleaning source coupled to the pumping line and downstream from the wafer processing chamber to facilitate a localized cleaning in the vacuum pumping line, as in Hill, in order to enhance the cleaning efficiency.
Koshi does not expressly disclose deactivating one of the chamber cleaning source or the foreline cleaning source such that only one of the cleaning of the wafer processing chamber or the cleaning of the pumping line remains active and determining an endpoint of the remaining active cleaning of the chamber or pumping line based on the monitoring by the downstream endpoint detector.  Fong teaches a method of detecting an endpoint in a chamber cleaning process based on monitoring a level of a signature substance that is a byproduct from the chamber cleaning by an endpoint detector in order to prevent excessive cleaning (col. 38, ll. 31-51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koshi by determining at least the endpoint of the chamber or pumping line cleaning in order to confirm cleaning is completed and prevent excessive cleaning, as suggested by Fong.  Fong teaches that the detection of the signature substance generates a signal based on increasing quantitative values that indicate endpoint detection is approaching (col. 39, line 27 – col. 40, line 2). Thus, one of ordinary skill in the art would have been motivated to deactivate one of the cleaning sources based on the pattern of the increasing values discussed by Fong, leaving a second endpoint of the remining active cleaning readily ascertainable. One of ordinary skill in the art would have been motivated to deactivate one of the cleaning sources before determining an endpoint of the remaining cleaning process in order to conserve cleaning resources and prevent excessive cleaning or damage to the chamber or pumping line surfaces.  
Regarding Claim 2:  The prior art teach the elements of Claim 1, as disclosed above.  Fong is cited for teaching endpoint detection, and further teaches detecting when the level of the signature substance decays to a predetermined threshold (col. 39, ll. 27-41).
Regarding Claim 3:  The prior art teaches the elements of Claim 1 as discussed above.  Koshi further teaches that the chamber cleaning source (element 300d) is located upstream and remote from the wafer processing chamber (element 201).
Regarding Claims 5 and 6:  The prior art teach the elements of Claim 1 as discussed above.  Hill is cited for teaching localized cleaning on the pumping line, and further teaches that the foreline cleaning source comprises an inline plasma source which generates a localized plasma by the inline plasma source using a cleaning gas supplied to the pumping line via the wafer processing chamber to clean the at least portion of the pumping line [0115].
Regarding Claim 7:  The prior art teaches the elements of Claim 1 as discussed above.  Koshi further teaches that a signature substance containing a cleaning byproduct which can be monitored comprises SiFx [0077].  Hill teaches cleaning under similar conditions and cleaning gases yields SiF4 as a byproduct of the cleaning [0117]. Thus, it is understood that the SiFx taught by Koshi includes SiF4 as claimed.  
Regarding Claim 9:  The prior art teach the elements of Claim 1 as discussed above, but do not expressly disclose that the downstream detector is adapted to detect the endpoint of the cleaning of the chamber when the foreline cleaning source is deactivated.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method to deactivate the foreline cleaning source first in order to conserve cleaning material and prevent excessive and unnecessary cleaning. In this case, the endpoint detector is reasonably expected to detect the first endpoint since the final cleaning byproducts are that of the cleaning chamber. 
Regarding Claim 10:  The prior art teach the elements of Claim 1 as discussed above, but do not expressly disclose that the downstream detector is adapted to detect the endpoint of the cleaning of the pumping line when the chamber cleaning source is deactivated.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method to deactivate the chamber cleaning source first in order to conserve cleaning material and prevent excessive and unnecessary cleaning. In this case, the endpoint detector is reasonably expected to detect the second endpoint since the final cleaning byproducts are that of the pumping line.
Regarding Claim 22:  The prior art teaches the elements of Claim 1 as discussed above.  Fong is cited for teaching the endpoint detection, and further teaches that the level of the signature byproduct substance is adapted to rise at a start of the chamber cleaning as measured by the endpoint detector (col. 39, ll. 27-41).
Regarding Claim 23:  The prior art teaches the elements of Claim 1 as discussed above.  Koshi teaches that the signature substance that is the byproduct from the cleaning is different from a cleaning gas supplied by the chamber cleaning source or by the foreline cleaning source [0027, 0077]. Fong also teaches a byproduct different than the cleaning source (col. 54, ll. 36-46).
Regarding Claim 24:  The prior art teach the elements of Claim 1 as discussed above. Fong, who is cited for teaching endpoint detection, further teaches that the level of the byproduct signature substance monitored comprises a concentration of the byproduct signature substance (col. 39, ll. 35-41).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 2013/0164943), Hill et al. (US 2017/0200591) and Fong et al. (US 5,812,403) as applied to Claim 3, and further in view of Stockman et al. (US 2013/0133697).
Regarding Claim 4:  The prior art teaches the elements of Claim 3 as discussed above.  Koshi does not expressly disclose the chamber cleaning source comprises a plasma source.  However, Stockman teaches a similar method of chamber cleaning and vacuum pumping line cleaning (see abstract).  Stockman teaches that a remote plasma source is connected to the chamber to facilitate the chamber cleaning [0012].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by providing a plasma source as the chamber cleaning source in order to enhance the cleaning efficiency and throughput, as suggested by Stockman.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 2013/0164943), Hill et al. (US 2017/0200591) and Fong et al. (US 5,812,403) as applied to Claim 1, and further in view of Ng et al. (US 2003/0027428).
Regarding Claim 18:  The prior art teaches the elements of Claim 1 as discussed above.  Koshi does not expressly disclose that the downstream endpoint detector comprises a pair of isolation valves and a detection cell located therebetween.  However, Ng teaches a method of cleaning a processing chamber and detecting the endpoint of said cleaning [0002].  Ng teaches that an endpoint detector is located downstream of the processing chamber in a bypass foreline structure downstream of an isolation valve (see Fig. 3).  Ng teaches that this configuration reduces the amount of exhaust material which accumulates on the detector (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koshi by providing an isolation valve upstream the detector in order to prevent excess accumulation on the detector, as suggested by Ng.  It is noted that Ng does not expressly disclose a second isolation valve.  However, Ng teaches that the detection cell is isolated in a foreline bypass structure between a first isolation valve (Fig. 3, element 112) and an exhaust path (not numbered) leading back to the vacuum pumping line.  It would have been obvious to provide a second valve behind the detection cell in order to control the exhaust gases being removed from the detection cell.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 2013/0164943), Hill et al. (US 2017/0200591) and Fong et al. (US 5,812,403) as applied to Claim 1, and further in view of Aoike (JP 10168574, machine translation referenced hereafter).
Regarding Claim 19:  The prior art teaches the elements of Claim 1 as discussed above.  Koshi does not expressly disclose activating the foreline cleaning source later than or at about the same time as activating the chamber cleaning source.  However, Aoike teaches a similar method of cleaning both the chamber and foreline in a substrate processing apparatus (see abstract).  Aoike teaches that the time required for cleaning the exhaust line is generally shorter than the time required for the process chamber [0007].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by activating the foreline cleaning source later than or at about the same time as the chamber cleaning source in order to provide a more time efficient method. 

Allowable Subject Matter
Claims 11-17 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest the method for cleaning a processing system having all the features of the aforementioned claims.  The closest prior art of record is that of Koshi who teaches cleaning both the processing chamber and the vacuum pumping line, and Fong who teaches endpoint detection of the cleaning process, as discussed above.  However, the cited prior art does not disclose monitoring, at an intermediate endpoint detector coupled to the pumping line, a second level of the signature substance, as required by claims 11-17 and 20.
Response to Arguments
Applicant's arguments filed 11/17/2022 regarding claim 1 have been fully considered but they are not persuasive. Applicant has argued that the cited prior art does not teach or suggest the step of deactivating one of the chamber or foreline cleaning sources and determining the endpoint of the remaining active cleaning process as set forth in the amended claims.  However, Fong teaches detecting an endpoint in a chamber cleaning process based on monitoring a level of a signature substance that is a byproduct from the chamber cleaning by an endpoint detector in order to prevent excessive cleaning (col. 38, ll. 31-51).  Fong teaches that the detection of the signature substance generates a signal based on increasing quantitative values that indicate endpoint detection is approaching (col. 39, line 27 – col. 40, line 2). Fong appears to suggest that the level of the signature substance is quantitatively indicated and that overcleaning can be harmful.  It is understood that such is the case for both chamber surfaces and pumping line surfaces.  It is submitted then that a step of first deactivating one of the two cleaning sources and then determining the remaining cleaning action endpoint would have been obvious and readily envisaged by one of ordinary skill in the art looking to conserve cleaning resources and prevent an overcleaning event, based on the discussion in Fong.
Therefore, applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 103 is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714